           Case 1:19-mc-00287 Document 1 Filed 06/12/19 Page 1 of 10



Michael J. Frevola
Clayton J. Vignocchi
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, New York 10019
Telephone: (212) 513-3200
Fax: (212) 385-9010
michael. frevola@hklaw. com
clayton.vignocchi@hklaw.com

Attorneys for Applicant
Galaxy Energy and Resources Co. Pte. Ltd.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE THE APPLICATION OF GALAXY
ENERGY AND RESOURCES CO. PTE. LTD.,
                                                        Civil Action No. 19-Misc.
REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782




    EX PARTE APPLICATION FOR DISCOVERY PURSUANT TO 28 U.S.C. S 1782

       COMES NOW, Applicant, Galaxy Energy and Resources Co. Pte. Ltd. (“Galaxy”), by and

through its undersigned counsel, Holland & Knight LLP, and applies for an ex parte Order

pursuant to 28 U.S.C. § 1782 to obtain discovery in the form of subpoenas to be served on banks

and professional service providers located within the Southern District of New York, and for the

production of relevant documents in the possession, custody, and/or control of: Bank of America,

N.A.; Bank of China; The Bank of New York Mellon; Barclays Bank PLC; BNP Paribas S.A.;

Citibank, N.A.; Commerzbank AG; Credit Agricole CIB; Deutsche Bank Trust Company of

Americas; Deutsche Bank Securities, Inc.; HSBC Bank (USA) N.A.; JPMorgan Chase Bank, N.A.;

Maybank New York; Societe Generale; Standard Chartered Bank; UBS AG; and Wells Fargo
               Case 1:19-mc-00287 Document 1 Filed 06/12/19 Page 2 of 10



Bank, N. A. (collectively, the “New York Banks”), for the use in foreign proceedings, as more fully

set forth in this Application; the Declarations of Daniel Liang, dated June 11, 2019 (“Liang

Declaration” or “Liang Deck”), of Zenny Tran, dated June 11, 2019 (“Tran Declaration” or “Tran

Deck”), and of Michael J. Frevola dated June 12,2019 (“Frevola Declaration” or “Frevola Deck”),

as well as exhibits thereto; and the Memorandum of Law submitted contemporaneously with this

Application.

        Under 28 U.S.C. § 1782, an applicant may be granted discovery in the United States in aid

of a foreign proceeding within reasonable contemplation if the applicant is an interested party to

the contemplated proceeding and if the information sought is located within the district.


                                 JURISDICTION AND VENUE

         Jurisdiction is proper pursuant to 28 U.S.C. § 1782 as this Application is for discovery

involving documents and information located within the Southern District of New York, discovery

relevant and important to assist Galaxy in its contemplated foreign proceedings.

         At all times material herein, Petitioner Galaxy was and still is a foreign business entity

organized and existing under the laws of Singapore, having its principal address at 58 Farrer Road,

#01-08, Spanish Village, Singapore 268845.

         Venue in the Southern District of New York is appropriate pursuant to 28 U.S.C. § 1782

because the discovery is being sought from corporations (the New York Banks) within this District,

and the information or documents sought are located in this Jurisdiction. See Frevola Deck, ^ 3.




#68095177 vl
                                                 2
               Case 1:19-mc-00287 Document 1 Filed 06/12/19 Page 3 of 10



                        CONTEMPLATED FOREIGN PROCEEDINGS

        Applicant Galaxy seeks discovery with respect to witnesses and documents located in the

United States and in this District for use in the following foreign proceeding(s):

        (i)      Recognition and enforcement proceedings in Singapore or any other jurisdiction in

                 which the assets of Mohammad Saidur Rahman a/k/a Mohammad Saidur Rahman

                 Letu (trading as sole proprietor in the name and style of M/S Noapara Trading)

                 (“Saidur”) may be located to enforce the Singapore arbitration award dated January

                  11, 2019 in favor of Galaxy and against Saidur (the “Singapore Arbitration

                 Award”); and

        (ii)     Attachment and garnishment proceedings in Singapore or any other jurisdiction in

                 which Saidur’s assets may be located.


                                        RELEVANT FACTS

         The facts giving rise to this Application are set forth in detail in the Liang Declaration and

the Frevola Declaration.        According to the Liang Declaration, the dispute can be briefly

summarized as follows:

         On October 13, 2017, applicant Galaxy, a commodities trader, and Saidur (trading as M/S

Noapara Trading) (“Saidur”), a commodities trader, entered into a sales contract dated October 13,

2017, whereby Galaxy agreed to sell and deliver and Saidur agreed to purchase 50,000 Metric

Tons (“MT”) +/- 10% of Indonesian Steam Coal in Bulk (the “Cargo”) on CFR terms (together

the “Sales Contract”). Liang Deck,      5. The Sales Contract required that the Cargo be discharged

in Mongla Port, Bangladesh. Id. If 6. An upfront payment of USD 235,000 was due prior to

loading of the Cargo with the balance of USD 3,995,000.00 to be covered by an irrevocable at

sight letter of credit (the “Final Payment”). Id. The Final Payment was secured by an irrevocable

#68095177 vl
                                                   3
               Case 1:19-mc-00287 Document 1 Filed 06/12/19 Page 4 of 10



at sight letter of credit issued by Island Bank Bangladesh Ltd. (Noapora Branch) (“Island Bank”)

dated October 31, 2017 (the “Letter of Credit”). Id. ^ 7. The Letter of Credit was available by

negotiation with Malayan Banking Berhad (“Maybank”). Id. | 8.

        In undertaking to deliver the Cargo pursuant to the Sales Contract, Galaxy chartered the

M/VAsia Zircon //(the “Vessel”). Id. ]f 9. The Vessel completed loading of the Cargo in Indonesia

on November 12, 2017 and arrived in Mongla Port, Bangladesh on November 19, 2017. Id.

Discharge operations commenced on November 20,2017 by way of lighters (z. e., barges) provided

by Saidur. Id. While the Cargo was being discharged from the Vessel, Galaxy presented shipping

documents to Maybank, which determined that they were compliant. Id. U 10. The shipping

documents were then forwarded and received by Island Bank on November 30, 2017, who was

obliged under the Letter of Credit to pay Galaxy within five (5) banking days. Id. Island Bank

failed to pay within five (5) banking days. Id.

         Saidur stopped providing lighters on December 16, 2017 resulting in the ceasing of

discharge operations from the Vessel, with 29,000 MT of the Cargo still onboard. Id. \\\. This

was done because of a purported issue regarding the quality of the Cargo. Id. On December 12,

2017, Saidur commenced an action in the Bangladesh Court against various defendants, including

Galaxy, for breach of the Sales Contract. Id. | 12. Saidur’s complaint was that the purported

supply of Cargo did not comply with the terms of the Sales Contract. Id. On the same day, Saidur

applied to the Bangladesh High Court for an injunction enjoining Island Bank from paying out

under the Letter of Credit. Id. After an ex-parte hearing, the Bangladesh Court declined to grant

an injunction but instead ordered an inter partes hearing for the injunction application.     Id.

However, despite the non-issuance of any injunction, Island Bank continued to refuse payment.

Id.


#68095177_vl
                                                  4
               Case 1:19-mc-00287 Document 1 Filed 06/12/19 Page 5 of 10



         On December 28, 2017, Saidur commenced a separate action in the Bangladesh Court, this

time alleging that the Cargo was damaged during the sea carriage from Indonesia to Bangladesh.

Id. If 13. Saidur then applied to the Bangladesh High Court to arrest the Vessel, which was granted.

Id. Galaxy was also named as a defendant to this action. Id.

         On January 12, 2018, by Galaxy’s application, the Singapore High Court issued an anti­

suit injunction against Saidur in support of the arbitration before the Singapore International

Arbitration Center (“SIAC”). Id. If 14. On January 17, 2018 the Bangladesh High Court heard

Galaxy’s injunction application and dismissed it. Id. If 15. On January 24, 2018, the Bangladesh

High Court ordered the Vessel to be released from arrest conditioned upon the Vessel’s owners

providing a bank guarantee as alternative security for Saidur’s claim. Id. | 16.          Discharge

operations resumed and were completed on February 12, 2018. Id. 117. The Vessel departed on

February 14, 2018. Id. On February 19, 2018, Island Bank made payment under the Letter of

Credit. Id. If 18.

         In accordance with the terms of the Sales Contract, Galaxy initiated arbitration against

Saidur in Singapore under the SIAC Rules for demurrage (charges payable to the owner of the

chartered Vessel for failure to discharge the Vessel within the time agreed), costs and expenses

resulting from the institution of Bangladesh court proceedings in lieu of the arbitration clause, and

costs and expenses resulting from Island Bank’s failure to pay under the Letter of Credit (the

“Singapore Arbitration”). Id. If 19. On or about January 11, 2019, the arbitration tribunal issued

the Singapore Arbitration Award in favor of Galaxy and against Saidur in a sum in excess of USD

1,190,809.00, together with simple interest of 5.33% per annum pro rata. Id. If 20, Ex. 1.

         To date, Saidur not only has failed to pay any portion of the Singapore Arbitration Award,

but purposefully has avoided payment. Id. If 22. As more fully set forth in the Liang Declaration,


#68095177_vl
                                                 5
               Case 1:19-mc-00287 Document 1 Filed 06/12/19 Page 6 of 10



Galaxy, in an attempt to enforce the Singapore Arbitration Award has initiated or will initiate,

among other things:

        (i)      Recognition and enforcement proceedings in Singapore or any other jurisdiction in

                 which Saidur assets may be located; and

        (ii)     Attachment and garnishment proceedings in Singapore or any other jurisdiction in

                 which Saidur assets may be located.

(the “Foreign Proceedings”). Id.       21.   Galaxy contemplates additional proceedings may be

necessary in other jurisdictions in order to satisfy the Singapore Arbitration Award depending

upon information that may be discovered as a result of this proceeding. Id. If 23'.



                                   THE RELATED PARTIES

         Galaxy is requesting that the discovery order include several additional named parties (the

“Related Parties”) based on their apparently being used by Saidur (1) as trade names or (2) as

payment agents.

         With respect to the names “M/S Noapara Trading” or merely “Noapara Trading,” these

names are not found using a corporate registry search in Bangladesh but Galaxy has been advised

that sole proprietorships are not required to register in the corporate registry. Tran Dec!., If 7(a).

As Saidur has used these names in the operation of his business, Galaxy requests that it be

permitted to search for these names as it may be that payments made to or from him might be

cloaked in that form. Id.

         Furthermore, during the course of Galaxy’s business dealings with Saidur, there have been

two separate Dubai-based companies which made payments to Galaxy on Saidur’s behalf for a

debt owed by Saidur to Galaxy. Id. If 7(b). The first payment was dated November 9, 2017 and

was paid to Galaxy by Modem Lotus General Trading LLC. Id. If 7(b)(i). The second payment
#68095177_vl
                                                  6
                Case 1:19-mc-00287 Document 1 Filed 06/12/19 Page 7 of 10



was likewise made on November 9, 2017 and was paid to Galaxy by Taiba Gulf Fertilizer DWG

LLC. Id. 17(b)(ii). On November 13, 2017, a third payment was made to Galaxy, this one again

made by Taiba Gulf Fertilizer DWG LLC. Id. U 7(b)(iii). In searching for further details on why

these companies might pay the debts of another, Galaxy learned that a company name Taiba

(Suisse) SA had been created in Switzerland. Id. ^ 8. A search of the Swiss corporate registry

revealed that Saidur was the president and director of Taiba (Suisse) SA until April 2017, at which

point a man named Hassan Mohammed Muid a/k/a Mohammed Muid Hassan Dipu replaced

Saidur and changed the company name to Taisa (Suisse) SA. Id. In the Geneva corporate registry

for these companies, the contact addresses for both Saidur and Hassan Mohammed Muid are

“Dhaka, Bangledesh.” Id.

         Based on the fact that arms-length companies do not traditionally pay each other’s debts

and what appears to be a corporate link between the payment agents, Galaxy respectfully requests

that this Court permit it to seek discovery regarding payment activities of:

         i.        Modern Lotus General Trading LLC;

         ii.       Taiba Gulf Fertilizer DWC LLC;

         iii.      Taiba (Suisse) SA;

         iv.       Taisa (Suisse) SA;

         v.        Hassan Mohammed Muid; and

         vi.       Mohammed Muid Hassan Dipu.




#68095177 vl
                                                    7
               Case 1:19-mc-00287 Document 1 Filed 06/12/19 Page 8 of 10



                           REQUEST FOR DISCOVERY ASSISTANCE

        Applicant Galaxy requests that the Court provide discovery assistance with respect to the

Foreign Proceedings, set forth above. Galaxy requests that the New York Banks - which are

present in the Southern District of New York - be directed to provide discovery, described below,

for use in the Foreign Proceedings, as well as other proceedings which may arise as a result of

information discovered. As more specifically described in Galaxy’s Memorandum of Law in

Support of this Ex Parte Application for Discovery Pursuant to 28 U.S.C. § 1782, assistance is

appropriate here because: (i) each of the New York Banks “resides” at or is “found” in this district;

(ii) Galaxy is an “interested person” (as a party to the Foreign Proceedings); (iii) the Foreign

Proceedings have been or will be commenced before a “foreign or international tribunal”; and (iv)

the information obtained will be for use in, and in support of, the Foreign Proceedings.



         WHEREFORE, pursuant to 28 U.S.C. § 1782, Applicant Galaxy requests that this Court

enter an Order:


         1.       Authorizing Galaxy to issue and serve subpoenas on the New York Banks for the

production of the following documents:


               A. Copies of any orders, instructions or wire transfers received from a payor/transferor

                  bank to a payee/transferee bank for the benefit or credit of, or with any reference to

                  Mohammad Saidur Rahman a/k/a Mohammad Saidur Rahman Letu (trading as M/S

                  Noapara Trading), for the period January 1, 2014 to present.

               B. Copies of any orders, instructions or wire transfers received from a payor/transferor

                  bank to a payee/transferee bank for the benefit or credit of, or with any reference to

                  any of the following Related for the period January 1, 2014 to present:

#68095177 vl
                                                    8
               Case 1:19-mc-00287 Document 1 Filed 06/12/19 Page 9 of 10



                             i.   M/S Noapara Trading;


                            ii.   Noapara Trading;


                           iii.   Modern Lotus General Trading LLC;


                           iv.    Taiba Gulf Fertilizer DWG LLC;


                            v.    Taiba (Suisse) SA;


                           vi.    Taisa (Suisse) SA;


                          vii.    Hassan Mohammed Muid; and


                         viii.    Mohammed Muid Hassan Dipu.



               C. For the period beginning January 1, 2014 to the present, identify any bank accounts

                  in the name of and/or held beneficially for Mohammad Saidur Rahman a/k/a

                  Mohammad Saidur Rahman Letu (trading as M/S Noapara Trading) and the Related

                  Parties, and provide the full records thereof, specifically including copies of present

                  and historical account balance information, and records of incoming and outgoing

                  payments.


               D. For the period beginning January 1, 2014 to the present, identify any accounts,

                  loans, lines of credit or other funding arrangements to Mohammad Saidur Rahman

                  a/k/a Mohammad Saidur Rahman Letu (trading as M/S Noapara Trading) and the

                  Related Parties.

         2.       Directing the New York Banks to produce the documents requested in their

respective subpoenas within twenty-one (21) days of service of the subpoena and as required under



#68095177_vl
                                                     9
               Case 1:19-mc-00287 Document 1 Filed 06/12/19 Page 10 of 10



the Federal Rules of Civil Procedure and the Local Rules of the United States District Court for

the Southern and Eastern Districts of New York.


         3.       Directing the New York Banks to preserve documents and evidence, electronic or

otherwise, in their possession, custody or control that contain information potentially relevant to

the subject matter of the Galaxy’s document request as listed in this Order.

         4.       Retaining jurisdiction over the matter for the purpose of enforcement and assessing

any supplemental request for discovery assistance that may be requested by Galaxy.


         In summary, based on the reasons set forth in this Application; the Liang Declaration; the

Tran Declaration; the Frevola Declaration; and the Memorandum of Law; Applicant Galaxy

clearly meets the requirements of 28 U.S.C. § 1782, and this Application for the Order should be

granted.


Dated:            New York, New York
                  June 12, 2019




                                                Clayton J. Vignocchi
                                                HOLLAND & KNIGHT LLP
                                                31 West 52nd Street
                                                New York, New York 10019
                                                Tel: (212) 513-3200
                                                Fax:(212) 385-9010
                                                michael. ffevola@hklaw. com
                                                clayton.vignocchi@hklaw.com
                                                Attorneys for Applicant
                                                Galaxy Energy and Resources Co. Pte. Ltd.



#68095177_vl
                                                   10
